EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Barber on 7 March 2022.

The application has been amended as follows:

IN THE CLAIMS:

	1. (Currently amended) A pumping system having a multiplicity of pumps and forming part of a plant or facility, comprising:
	a controller having a control monitor and a signal processor or processing module, the controller configured to provide a centralized interactive real time graphic pump-system-control operation and monitoring display to manage and control the pumping system;
	the signal processor or processing module configured to:
	receive signaling containing information about 
	real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, 
	a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system 
	a further user input for controlling the selected pump in the pumping system; and 
	provide corresponding signaling containing information about the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, and containing an adaptive set point  
	the control monitor configured to receive the corresponding signaling, and display the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, based upon the corresponding signaling received. 

	Claims 2-3. (Canceled) 

	4. (Previously presented) A pumping system according to claim 1, wherein the signal processor or processing module is configured to provide the corresponding signaling to display on the control monitor the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters.



	6. (Previously presented) A pumping system according to claim 1, wherein the pumping system comprises the multiplicity of pumps.

	7. (Previously presented) A pumping system according to claim 1, wherein the signaling contains information about pump characteristics data selected from a pump data base together with run time operation variables. 

	8. (Previously presented) A pumping system according to claim 7, wherein the apparatus comprises energy saving control and sensorless converter modules that are configured to determine and provide the pump characteristics data. 

	9. (Previously presented) A pumping system according to claim 1, wherein 
	the apparatus comprises a smart device having a display as the control monitor, including a smart phone or tablet; and 
	the smart device includes the signal processor or processing module that is configured to display on the display the real time pump operating parameters to allow the pump operator to implement the centralized control of the multiplicity of pumps in the plant or facility remotely using the smart device.


	the pump, system and control operating curves in a real time manner inside of the pump operation region charted with a maximum pump curve and an end of curve;
	an instant flow rate; 
	pressure; 
	RPMs;
	Watts; and
	PSI. 


	receiving in a controller configured to provide a centralized interactive real time graphic pump-system-control operation and monitoring display to manage and control the pumping system, the controller having a control monitor and a signal processor or processing module signaling containing information about 
	real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, 
	a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system and control operating curves, and corresponding control values related to the real time pump operating parameters on the control monitor to allow a plant or facility operator to view in the plant or facility at a given centralized location, and
	a further user input for controlling the selected pump in the pumping system; and 
	providing with the signal processor or processing module corresponding signaling containing information about the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, and containing an adaptive set point 
	receiving with the control monitor the corresponding signaling; and 
	displaying with the control monitor the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, based upon the corresponding signaling received. 

	Claims 12-13. (Canceled) 

	14. (Previously presented) A method according to claim 11, wherein the signal processor or processing module is configured to provide the corresponding signaling as control signaling containing information to control the selected pump of the multiplicity of pumps displayed on the control monitor, based upon the signaling received.

	Claim 15 (Canceled) 

	16. (Previously presented) A pumping system according to claim 8, wherein the pumping system comprises a sensorless converter configured to receive a pair of instant motor power and speed values and provide sensorless converter signaling containing information about system pressure and flow rate values (P, Q). 



	18. (Previously presented) A pumping system according to claim 16, wherein the signaling received by the signal processor or processing module includes the sensorless converter signaling. 

	19. (Previously presented) A pumping system according to claim 18, wherein the signal processor or processing module provide control signaling containing information to control the selected pump of the multiplicity of pumps displayed on the control monitor, based upon the signaling received.

	20. (Previously presented) A pumping system according to claim 7, wherein the pumping system comprises an energy saving control module configured to receive adaptive system and flow signaling containing information about adaptive pressure set point (SP) with system flow (Q) regulated by control valves or circulator, and sensor or sensorless signaling containing information about system pressure (P) and flow rate (Q) values, and provide energy saving control signaling containing information about a derived adaptive pressure set point (SP) in real time based upon an instant system flow and pressure. 



	22. (Previously presented) A pumping system according to claim 21, wherein the signal processor or processing module provide control signaling containing information to control the selected pump of the multiplicity of pumps displayed on the control monitor, based upon the signaling received.

	23. (Previously presented) A pumping system according to claim 1, wherein 
	the signaling received includes a further user input for controlling the selected pump of the multiplicity of pumps to allow the plant or facility operator to implement a centralized control of the multiplicity of pumps in the plant or facility at the given centralized location; and 
	the signal processor or processing module is configured to provide control signaling containing information to control the selected pump of the multiplicity of pumps displayed on the control monitor, based upon the signaling received. 


	25. (Previously presented) A pumping system according to claim 1, wherein the control monitor is a touch screen monitor configured to provide a graphic user display to receive graphic user inputs. 

	26. (Previously presented) A pumping system according to claim 1, wherein the corresponding signaling includes control signals for controlling the selected pump in the pumping system. 

	27. (Currently amended) A pumping system according to claim 26, wherein the control signals include the [[an]] adaptive set point for controlling the selected pump in the pumping system. 


	a multiplicity of pumps configured to respond to control signaling and pump fluid in the pumping system;
	a controller having a control monitor and a signal processor or processing module, the controller configured to provide a centralized interactive real time graphic pump-system-control operation and monitoring display to manage and control the pumping system;
	the signal processor or processing module configured to:
	receive signaling containing information about 
	real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, 
	a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system and control operating curves, and corresponding control values related to the real time pump operating parameters on the control monitor to allow a plant or facility operator to view in the plant or facility at a given centralized location, and 
	a further user input for controlling the selected pump in the pumping system; and 
	provide corresponding signaling containing information about the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, and containing an adaptive setpoint 

	the corresponding signaling including the control signaling, and the selected pump being configured to respond to the control signaling and pump the fluid in the pumping system. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4-11, 14, 16-23 and 25-28 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Sustaeta, et al. (US Patent Publication 2009/0204237 A1), teaches a system for monitoring and controlling pumps in a facility through a central controller [0024, 0095, Fig 17].   

Devine, et al. (US Patent Publication 2013/0204546 A1), teaches a system for measuring real time efficiency/performance of pumps in a plant and specifically teaches receiving input signals 
.

Cheng, et al. (US Patent Publication 2012/0173027 A1), teaches a system for making control decisions for one pump or a plurality of pumps and specifically teaches displaying a pump curve, system curve and operating control curve to inform users how to control the pump(s) [0023, Fig 3A].

However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims.  Specifically the cited references do not teach “provide corresponding signaling containing information about the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, and containing an adaptive set point for controlling the selected pump in the pumping system, based upon the signaling received”, when considered in view of the other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9 March 2022